R. W. AY ALICER, J.
1. Under sections 397-9 of the Code, it Avas not necessary for the indictment to allege, nor for the State to prove on the trial, that the exhibition was for profit. — Spaight v. The State, 29 Ala. 32.
2. AYhat was said by the defendant during the exhibition,Rvas a part of the res gesta, and Avas proper to be considered by the jury in assessing the fine. It appears that the fine imposed was not the minimum fine allowed in such cases ; and we cannot say, therefore, that the defendant Avas not injured by the exclusion of the evidence alluded to.
Judgment reversed, and cause remanded.